In two related actions, inter alia, to recover damages for medical malpractice, Long Island Orthopaedic Group., P.C., M. Schuss, Arnold Koopersmith, and Robert Garroway, defendants in Action No. 2, appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (Brandveen, J.), entered April 16, 2001, as denied that branch of their motion which was for summary judgment dismissing the complaint in Action No. 2 insofar as asserted against them, with leave to renew upon the completion of discovery.
Ordered that the order is affirmed, with costs.
Under the circumstances of this case, the Supreme Court properly denied the appellants’ motion for summary judgment because discovery had not yet been completed (see, CPLR 3212 [f]; Rosa v Colonial Tr., 276 AD2d 781; Campbell v City of New York, 220 AD2d 476, 477). Ritter, Acting P.J., Goldstein, Friedmann and Crane, JJ., concur.